I dissent to the conclusion expressed in Division II. I view the approval of an appeal bond by the clerk of the district court as an affirmative act, and that the statute contemplates that the approval shall be indorsed upon said bond. In the instant case, the approval is found in the testimony of the clerk to the effect that, if a bond is not approved, it is not accepted or stamped "filed." It was stamped "filed" in this instance, and it follows, from his statement, that it must have been approved. I cannot accept this logic as meeting the provision of the statute in perfecting an appeal, that there shall be filed "an appeal bond approved by the clerk" of the district court.
The filing of the bond and its approval are jurisdictional requirements. A filing is not per se, in my judgment, an approval, and the statute does not contemplate an approval dehors
the record.
STEVENS, J., joins in the dissent.